The offense is operating a moving picture show on Sunday; the punishment, a fine of fifty dollars.
The information contains several counts. In each count the parties are alleged to be "proprietor, agent and employee of a place of public amusement," etc., which was kept open on Sunday and for admission to which an admission fee was charged.
We find in the record no evidence supporting the allegation that the parties were the proprietors of the picture show.
The information is defective in that in undertaking to charge appellants as "agent or employee' the principal or proprietor is not named. It was incumbent upon the state to name the principal or proprietor, or, if such party was not known, to so allege. Roy Brockman, et al. v. The State, Opinion No. 13,455,28 S.W.2d 821, delivered May 21, 1930.
The judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.